        Case 2:20-cr-00138-GMN-EJY Document 25 Filed 08/07/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Maurice Parker
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00138-GMN-EJY
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     MAURICE PARKER,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Travis Leverett, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Maurice Parker, that the
20
     Revocation Hearing currently scheduled on August 12, 2020, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel was recently assigned to this case needs additional time to
24
     review the provided information and to properly prepare for the revocation hearing.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
       Case 2:20-cr-00138-GMN-EJY Document 25 Filed 08/07/20 Page 2 of 3




 1         This is the first request for a continuance of the revocation hearing.
 2         DATED this 6th day of August, 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6
     By /s/ Brandon C. Jaroch                        By /s/ Travis Leverett
 7   BRANDON C. JAROCH                               TRAVIS LEVERETT
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:20-cr-00138-GMN-EJY Document 25 Filed 08/07/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00138-GMN-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     MAURICE PARKER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, August 12, 2020 at 1:00 p.m., be vacated and continued to September 30,

12   2020, at the hour of 11:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13                      7 day of August, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
